



Exhibit 10.1.5
 
Western Digital Corporation
3355 Michelson Drive, Suite 100
Irvine, CA 92612



a1015executiveperform_image1.gif [a1015executiveperform_image1.gif]    


Notice of Grant of Stock Units
and Stock Unit Award Agreement - Executives


<<Name>>
Award Number:
<<Address 1>>
Plan: 2017 Performance Incentive Plan
<<Address 2>>
ID:

Congratulations! Effective [_____], you have been granted stock units of Western
Digital Corporation (the “Corporation”). These stock units were granted under
the 2017 Performance Incentive Plan, as such plan may be amended from time to
time (the “Plan”).1 
Total Target Number of Stock Units:
Measurement Period covered by grant: [_____] to [_____] (the “Measurement
Period”). The actual number of stock units that vest and become payable based on
performance during the Measurement Period may range from 0% to 200% of the total
target number of Stock Units subject to the award.
  
Your stock unit award is subject to the terms and conditions of this Notice, the
attached Standard Terms and Conditions for Performance Stock Unit Awards –
Executives (including any terms and conditions set forth in any appendices
attached hereto) (collectively, the “Standard Terms”) and the Plan. By accepting
the award, you are agreeing to the terms of the award as set forth in those
documents. You should read the Plan, the Prospectus for the Plan, and the
Standard Terms. The Standard Terms and the Plan are each incorporated into (made
a part of) this Notice by this reference. You do not have to accept your award.
If you do not agree to the terms of your award, you should promptly return this
Notice to the Western Digital Corporation Stock Plans Administrator.
A copy of the Plan, the Prospectus for the Plan, and the Standard Terms have
been provided to you. If you need another copy of these documents, or if you
would like to confirm that you have the most recent version, please contact the
Corporation’s Stock Plans Administrator.
1 The number of stock units subject to the award is subject to adjustment under
Section 7.1 of the Plan (for example, and without limitation, in connection with
stock splits).







--------------------------------------------------------------------------------










a1015executiveperform_image1.gif [a1015executiveperform_image1.gif]


Western Digital Corporation 3355 Michelson Drive, Suite 100
    Irvine, California 92612 Telephone 949 672-7000

STANDARD TERMS AND CONDITIONS FOR
PERFORMANCE STOCK UNIT AWARDS - EXECUTIVES
2017 Performance Incentive Plan
1.Stock Units Subject to 2017 Performance Incentive Plan
The Stock Unit Award (the “Award”) referred to in the attached Notice of Grant
of Stock Units and Stock Unit Award Agreement (the “Notice”) was awarded under
the Western Digital Corporation’s (the “Corporation’s”) 2017 Performance
Incentive Plan (the “Plan”). Each stock unit covered by the Award (“Stock Unit”)
is a non-voting unit of measurement that is deemed for bookkeeping purposes to
be equivalent to one outstanding share of Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan). The holder of the Stock Units is referred
to herein as the “Participant.” Stock Units shall be used solely as a device for
the determination of the number of shares of Common Stock to eventually be
delivered to the Participant if Stock Units held by such Participant vest
pursuant to Section 4, Section 7 or Section 8 and shall not be treated as
property or as a trust fund of any kind. The target number of Stock Units
granted to the Participant shall be credited to an unfunded bookkeeping account
maintained by the Corporation on behalf of the Participant (a “Stock Unit
Account”).
The Stock Units are subject to the terms and provisions of the Notice, these
Standard Terms and Conditions for Performance Stock Unit Awards – Executives
(including any terms and conditions set forth in any appendices attached hereto)
(collectively, these “Standard Terms”), and the Plan. To the extent any
information in the Notice, the prospectus for the Plan, or other information
provided by the Corporation conflicts with the Plan and/or these Standard Terms,
the Plan or these Standard Terms, as applicable, shall control. To the extent
any terms and provisions in these Standard Terms conflict with the terms and
provisions of the Plan, the Plan shall control. Capitalized terms not defined
herein have the meanings set forth in the Plan or in the Notice, as applicable.
2.    Award Agreement
The Notice and these Standard Terms, together, constitute the Award Agreement
with respect to the Award pursuant to Section 5.3 of the Plan.
3.    Deferral of Stock Units
Not applicable.
4.    Vesting
Within a reasonable period of time following the end of the Measurement Period,
the Committee shall determine, in accordance with the performance goals and
related criteria and methodology established by the Committee for the
Measurement Period, the extent to which the performance goals have been achieved
and the actual number of Stock Units becoming vested based on performance during
the Measurement Period. Any Stock Units (including any related Stock Units
credited as dividend equivalents pursuant to Section 5) that have not become
vested based on performance during the Measurement Period shall terminate as of
the end of the Measurement Period, and the Participant shall have no further
rights with respect to such terminated Stock Units.
Except as expressly provided in Sections 7 and 8 below, the vesting schedule for
the Stock Units requires continued employment through the end of the Measurement
Period as a condition to the vesting of any Stock Units that vest based on
performance and the rights and benefits under this Award Agreement with respect
to such Stock Units. Except as expressly provided in Sections 7 and 8 below,
employment or service for only a portion of the applicable vesting period, even
if a substantial portion, will not entitle the Participant to any


1



--------------------------------------------------------------------------------





proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or service as provided in Section
8 below or under the Plan.
5.    Dividend Equivalent Rights Distributions
As of any date that the Corporation pays an ordinary cash dividend on its Common
Stock, the Corporation shall credit the Participant’s Stock Unit Account with an
additional number of Stock Units equal to (i) the per share cash dividend paid
by the Corporation on its Common Stock on such date, multiplied by (ii) the
number of Stock Units remaining subject to the Award as of the related dividend
payment record date, divided by (iii) the Fair Market Value of a share of Common
Stock on the date of payment of such dividend. For these purposes, any Stock
Units that vest and become payable in excess of the target number of Stock Units
shall be considered to have been granted on the grant date set forth in the
Notice. The Stock Units credited pursuant to the foregoing provisions of this
Section 5 shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Stock Units to which they relate.
6.    Timing and Manner of Payment of Stock Units
Except as provided in Section 7 or 8, any Stock Units that vest pursuant to the
terms of the Notice and these Standard Terms shall be paid within seventy (70)
days following the end of the Measurement Period. For any Stock Units that
become payable hereunder, the Corporation shall deliver to the Participant a
number of shares of Common Stock (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Corporation in its sole discretion) equal to the number of Stock Units
becoming payable (including any Stock Units credited as dividend equivalents
pursuant to Section 5 with respect to the Stock Units that vest and become
payable), subject to adjustment as provided in Section 7 of the Plan. The
Corporation’s obligation to deliver shares of Common Stock with respect to Stock
Units that vest and become payable is subject to the condition precedent that
the Participant (or other person entitled under the Plan to receive any shares
with respect to the vested Stock Units) delivers to the Corporation any
representations or other documents or assurances required pursuant to Section
8.1 of the Plan in advance of the scheduled payment date. The Participant shall
have no further rights with respect to any Stock Units that are paid pursuant to
this Section 6 or that are terminated pursuant to Section 4 or Section 8 hereof
or Section 7 of the Plan, and such Stock Units shall be removed from the
Participant’s Stock Unit Account upon the date of such payment or termination.
The Corporation may, in its sole discretion, settle any Stock Units credited as
dividend equivalents by a cash payment equal to the fair market value of a share
of Common Stock on the date of payment (as opposed to payment in the form of
shares of Common Stock).
7.    Change in Control Event
If, during the Measurement Period and while the Award is outstanding and
unvested, a Change in Control Event occurs and the Stock Units subject to the
Award are to terminate pursuant to Section 7 of the Plan (i.e., the
Administrator has not made a provision for the substitution, assumption,
exchange or other continuation of the Award and the Award will not otherwise
continue in accordance with its terms in the circumstances), the Total Target
Number of Stock Units set forth in the Notice (the “Target Units”) (or such
greater number of Stock Units as the Committee, in its sole discretion, may deem
appropriate in the circumstances, and in any case subject to pro-ration as
provided in Section 8(a) in the event the Participant had died during the
Measurement Period and prior to the Change in Control Event) shall vest upon
(or, as may be necessary to effectuate the purposes of this acceleration,
immediately prior to) the occurrence of a Change in Control Event and be paid as
soon as practicable following (and in all events no more than seventy (70) days
after) the Change in Control Event.
8.    Termination of Employment
(a)    Termination of Employment Generally. Except as expressly provided below
in this Section 8, if the Participant ceases to be employed by or provide
services to the Corporation or its Subsidiaries for any reason during the
Measurement Period (the last day that the Participant is employed by the
Corporation or a Subsidiary prior to a period of non-employment by any such
entity is referred to as the Participant’s “Severance Date”), the Participant’s
Stock Units shall be forfeited to the Corporation to the extent such Stock Units
have not become vested as of the Severance Date; provided, however, that in the
event of the Participant’s death during the Measurement Period at a time when
the Participant is employed by or providing services to the Corporation or any
of its Subsidiaries, a pro-rata portion of the then outstanding and otherwise
unvested Target Units shall


2



--------------------------------------------------------------------------------





remain outstanding and eligible to vest based on the achievement of the
applicable performance goals as set forth in Section 4, and any such Stock Units
that vest shall be paid to the Participant’s estate as provided in Section 6
above. In the event the date of the Participant’s death is during the
Measurement Period at a time when the Participant is employed by the Corporation
or any of its Subsidiaries, the pro-rata portion of the Target Units that shall
remain eligible to vest equals: (a) the number of the Target Units multiplied by
(b) a fraction (not greater than one), the numerator of which is the number of
days in the Measurement Period that the Participant was employed by the
Corporation or one of its Subsidiaries prior to the Participant’s death and the
denominator of which is the total number of days in the Measurement Period. The
Target Units that are not eligible to vest after giving effect to the foregoing
pro-ration provision shall be forfeited to the Corporation as of the date of the
Participant’s death.
(b)    Involuntary Termination of Employment. In the event the Participant
ceases to be employed by the Corporation or any of its Subsidiaries during the
Measurement Period as a result of a termination of employment under
circumstances that give rise to the payment of severance payments under either
the Corporation’s Executive Severance Plan or Amended and Restated Change of
Control Severance Plan (in accordance with the terms of such plans and as each
may be amended from time to time), the Target Units subject to the Award that
are then outstanding and unvested immediately prior to such a termination of
employment shall vest and be paid within seventy (70) days following the date of
such termination of employment. For the avoidance of doubt, and not in any way
in limitation of the Participant’s rights to earn the Stock Units based on
performance, if such a termination occurs after the end of the Measurement
Period, the Participant shall not be entitled to receive by virtue of his
termination of employment any Stock Units to the extent not otherwise earned
based on performance pursuant to Section 4.


9.    Adjustments
The Administrator may accelerate the vesting of the Stock Units in such
circumstances as it, in its sole discretion, may determine. In addition, upon
the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan, the Administrator will make adjustments
if appropriate in the number of Stock Units then outstanding and the number and
kind of securities that may be issued in respect of the Award. No such
adjustment shall be made with respect to any ordinary cash dividend for which
dividend equivalents are credited or to be credited pursuant to Section 5.
10.    Withholding Taxes
Upon or in connection with the vesting of the Stock Units, the payment of
dividend equivalents and/or the distribution of shares of Common Stock in
respect of the Stock Units, the Corporation (or the Subsidiary last employing
the Participant) shall have the right at its option to (a) require the
Participant to pay or provide for payment in cash of the amount of any taxes
that the Corporation or the Subsidiary may be required to withhold with respect
to such vesting, payment and/or distribution, or (b) deduct from any amount
payable to the Participant the amount of any taxes which the Corporation or the
Subsidiary may be required to withhold with respect to such vesting, payment
and/or distribution. In any case where a tax is required to be withheld in
connection with the delivery of shares of Common Stock under this Award
Agreement, the Administrator may, in its sole discretion, direct the Corporation
or the Subsidiary to reduce the number of shares to be delivered by (or
otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value (with the “fair market value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy such
withholding obligation at the applicable withholding rates.
11.    Nontransferability
Neither the Award, nor any interest therein or amount or shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated, encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.
12.    No Right to Employment
Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status, if he or she is an employee, as an


3



--------------------------------------------------------------------------------





employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation.
13.    Rights as a Stockholder
Subject to the provisions of the Plan, the Notice and these Standard Terms, the
Participant shall have no rights as a stockholder of the Corporation, no
dividend rights (except as expressly provided in Section 5 with respect to
dividend equivalent rights) and no voting rights with respect to Stock Units
awarded to the Participant and any shares of Common Stock underlying or issuable
in respect of such Stock Units until such shares of Common Stock are actually
issued to and held of record by the Participant. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate.
14.    Notices
Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government, or for non-U.S. employees, the
government of the country where the Participant is working and/or residing. Any
such notice shall be given only when received, but if the Participant is no
longer employed by the Corporation or a Subsidiary, shall be deemed to have been
duly given five business days after the date mailed in accordance with the
foregoing provisions of this Section 14.
15.    Arbitration
Any controversy arising out of or relating to this Award Agreement (including
these Standard Terms) and/or the Plan, their enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of their provisions, or any other controversy arising out of or related to
the Award, including, but not limited to, any state or federal statutory claims,
shall be submitted to arbitration in Orange County, California, U.S.A., before a
sole arbitrator selected from Judicial Arbitration and Mediation Services, Inc.,
Orange, California, or its successor (“JAMS”), or if JAMS is no longer able to
supply the arbitrator, such arbitrator shall be selected from the American
Arbitration Association, and shall be conducted in accordance with the
provisions of California Code of Civil Procedure §§ 1280 et seq. as the
exclusive forum for the resolution of such dispute; provided, however, that
provisional injunctive relief may, but need not, be sought by either party to
this Award Agreement in a court of law while arbitration proceedings are
pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. Final
resolution of any dispute through arbitration may include any remedy or relief
which the arbitrator deems just and equitable, including any and all remedies
provided by applicable U.S. state or federal statutes. At the conclusion of the
arbitration, the arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the arbitrator’s award or decision
is based. Any award or relief granted by the arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced in the
first sentence above. The parties agree that Corporation shall be responsible
for payment of the forum costs of any arbitration hereunder, including the
arbitrator’s fee. The parties further agree that in any proceeding with respect
to such matters, each party shall bear its own attorney’s fees and costs (other
than forum costs associated with the arbitration) incurred by it or him or her
in connection with the resolution of the dispute. By accepting the Award, the
Participant consents to all of the terms and conditions of this Award Agreement
(including, without limitation, this Section 15).


4



--------------------------------------------------------------------------------





16.    Governing Law
This Award Agreement, including these Standard Terms, shall be interpreted and
construed in accordance with the laws of the State of Delaware (without regard
to conflict of law principles thereunder) and applicable United States federal
law.
17.    Severability
If the arbitrator selected in accordance with Section 15 or a court of competent
jurisdiction determines that any portion of this Award Agreement (including
these Standard Terms) or the Plan is in violation of any statute or public
policy, then only the portions of this Award Agreement or the Plan, as
applicable, which are found to violate such statute or public policy shall be
stricken, and all portions of this Award Agreement and the Plan which are not
found to violate any statute or public policy shall continue in full force and
effect. Furthermore, it is the parties’ intent that any order striking any
portion of this Award Agreement and/or the Plan should modify the stricken terms
as narrowly as possible to give as much effect as possible to the intentions of
the parties hereunder.
18.    Entire Agreement
This Award Agreement (including these Standard Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Award Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.
19.    Section Headings
The section headings of this Award Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
20.    Appendix
The Award shall be subject to any additional terms and conditions for non-U.S.
employees set forth in Appendix A attached hereto (“Appendix A”) and any terms
and conditions for the Participant’s country set forth in Appendix B attached
hereto (“Appendix B”). Moreover, if the Participant relocates to one of the
countries included in Appendix B, the terms and conditions for such country will
apply to the Participant to the extent the Corporation determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Appendix A and Appendix B constitute part of the Award
Agreement.
21.    Imposition of Other Requirements
The Corporation reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Stock Units and on any shares of
Common Stock acquired under the Plan, to the extent the Corporation determines
it is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
22.    Construction
It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Award Agreement
shall be construed and interpreted consistent with that intent.
23.    Clawback Policy
The Stock Units are subject to the forfeiture and clawback provisions of Section
8.14(a) of the Plan.


5



--------------------------------------------------------------------------------





24.    No Advice Regarding Grant
The Participant acknowledges and agrees that he or she should consult with his
or her own tax, legal and/or investment advisors with respect to any advice the
Participant may determine is needed or appropriate with respect to the Stock
Units (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award). Neither the
Corporation nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 10 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.






6



--------------------------------------------------------------------------------





EXHIBIT A


LTI STOCK UNIT AWARD - EXECUTIVES
Performance Goals






7

